Pee Cubiam.
Petitioner appeals from a decision and order of the Board of Public Utility Commissioners dismissing his petition on the ground that a settlement had been negotiated between petitioner and Public Service Electric and Gas Company.
On July 17, 1969 Public Service discontinued petitioner’s electric and gas service for nonpayment of billings for service totaling $124.53. On August 1, 1969 petitioner offered to pay to Public Service $25 on account of the arrears to obtain restoration of his electric service. Prior to the shut-off he had received 13 notices of discontinuance. The petition seeking restoration of service together with other relief was filed August 12, 1969. Petitioner’s service was restored August 14, 1969 upon a partial payment of $25 and a representation by petitioner’s counsel that arrangements would be made to pay off the balance of the arrears. During the course of the hearing before the Board a settlement was negotiated under which petitioner agreed to pay $22 a month or his current monthly bill, whichever was greater, the excess of the payments over the monthly bill to be applied to liquidate the arrears.
The petition sought an order requiring Public Service to immediately restore gas and electric service pending, a hearing on the petition, an order requiring Public Service to continue to provide service so long as petitioner paid his current bill, and a declaration that a refusal to restore utility services upon a customer paying the current bill for service was an unlawful practice.
Petitioner argues that a public utility is not allowed to deny vital services to its customers for nonpayment of a past-due account where it has failed to establish that alternative but less drastic means of collection would either be impractical or unfair to its other customers, and that Public Service has applied its power to deny service to delinquent customers in a nonuniform, discriminatory and unreasonable manner, in violation of N. J. S. A. 48:3-2. Amicus *209curiae argues that a public utility has a duty to restore a customer’s utility service upon the tender of payment of the current bill regardless of any outstanding arrears; that Regulation 14:403-5(b) of the Regulations of the Board of Public Utility Commissioners requires a public utility to restore service that has been discontinued for nonpayment when a customer tenders payment of the current charges, and that if Regulation 14:403-5(b) allows a public utility to require payment of past due bills as a condition to the restoration of service, then the regulation is arbitrary, unreasonable and discriminatory.
The immediate controversy between petitioner and Public Service was settled. Petitioner’s service was restored and a payment schedule which would result in the liquidation of the arrears was established. The issue between the petitioner and Public Service is moot. Notwithstanding this fact, petitioner seeks a declaratory judgment that Regulation 14:403-5 (a) of the Board, allowing a public utility to discontinue service upon reasonable notice for “nonpayment of a valid bill due for service furnished at a present or previous location,” is arbitrary and unreasonable. Amicus curiae seeks a declaration that Regulation 14:403-5(b) as interpreted by the Board is arbitrary, unreasonable and discriminatory.
Regulation 14:403-5(b) provides:
Service shall be restored upon proper application when the conditions under which such service was discontinued are corrected, and upon the payment of all proper charges due from the customer provided in the tariff of the utility, or if the Board so directs when a complaint involving such matter is pending before it.
The challenge made by amicus curiae is that “all proper charges” cannot include arrears but must be limited to current charges.
In its decision and order the Board determined that Public Service properly followed Regulations 14:403-5 (a) and (b). Such finding by the Board is sup*210ported by credible evidence and will not be disturbed. Close v. Kordulak Bros., 44 N. J. 589 (1965). The Board’s adoption of Regulations 14:403-5 (a) and (b) and its interpretation of those regulations must be accorded a presumption of reasonableness. The petitioner and amicus curiae did not sustain their burden of showing that the regulations and the Board’s interpretation of them was unreasonable. Consolidated Coal Co. v. Kandle, 105 N. J. Super. 104, 118-119 (App. Div. 1969), aff’d o.b. 54 N. J. 11 (1969); In re Weston, 36 N. J. 258, 263-264 (1961), cert. den. 369 U. S. 864, 82 S. Ct. 1029, 8 L. Ed. 2d 84 (1962).
The decision and order of the Board of Public Utility Commissioners is affirmed.